DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112(a) and 112(b) rejections have been withdrawn according to applicants reply filed on 07/18/2022.  Note: applicant states in the reply filed on 07/18/2022 that the direction in the claim is referring to the perspective discussed in at least in paragraph 0087, 0094, 0095, and 0098 and further as shown in item 523 of figures 5A – 5B.

Allowable Subject Matter
Claims 1 – 2 and 5 - 21 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest specifying a virtual viewpoint corresponding to a virtual viewpoint image generated based on a plurality of images of an area captured by a plurality of image capturing apparatuses at different positions, determining a first object included in a field of view in accordance with the specified virtual viewpoint, determining a second object representing at least one of the following: a sign, a graphic, or a logo, and being positioned in a three dimensional space corresponding to the area, and changing the virtual viewpoint, a field of view in accordance with the changed virtual viewpoint including both the determined first object and the determined second object, and a position of the changed virtual viewpoint being in a range determined based on a direction of the second object; in combination with other elements of the claim.
Note: applicant states in the reply filed on 07/18/2022 that the direction in the claim is referring to the perspective discussed in at least in paragraph 0087, 0094, 0095, and 0098 and further as shown in item 523 of figures 5A – 5B.
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).


Regarding claims 2, 5 – 12, and 18 - 21, claims 2, 5 – 12 and 18 - 21 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 13, the prior art of record fails to teach or fairly suggest specifying a virtual viewpoint corresponding to a virtual viewpoint image generated based on a plurality of images of an area captured by a plurality of image capturing apparatuses at different positions; determining a first object included in a field of view in accordance with the specified virtual viewpoint; determining a second object representing at least one of the following: a sign, a graphic, or a logo, and being positioned in a three dimensional space corresponding to the area; and changing the virtual viewpoint, a field of view in accordance with the changed virtual viewpoint including both the determined first object and the determined second object, and a position of the changed virtual viewpoint being in a range determined based on a direction of the second object; in combination with other elements of the claim.
Note: applicant states in the reply filed on 07/18/2022 that the direction in the claim is referring to the perspective discussed in at least in paragraph 0087, 0094, 0095, and 0098 and further as shown in item 523 of figures 5A – 5B.
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).


Regarding claims 14 - 16, claims 14 – 16 are allowed as being dependent from allowed independent claim 13.

Regarding independent claim 17, the prior art of record fails to teach or fairly suggest specifying a virtual viewpoint corresponding to a virtual viewpoint image generated based on a plurality of images of an area captured by a plurality of image capturing apparatuses at different positions; determining a first object included in a field of view in accordance with the specified virtual viewpoint; determining a second object representing at least one of the following: a sign, a graphic, or a logo, and being positioned in a three dimensional space corresponding to the area; and changing the virtual viewpoint, a field of view in accordance with the changed virtual viewpoint including both the determined first object and the determined second object, and a position of the changed virtual viewpoint being in a range determined based on a direction of the second object; in combination with other elements of the claim.
Note: applicant states in the reply filed on 07/18/2022 that the direction in the claim is referring to the perspective discussed in at least in paragraph 0087, 0094, 0095, and 0098 and further as shown in item 523 of figures 5A – 5B.
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lacaze (US PgPub No. 2014/0068439) teaches path traveled and field of view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
08/23/2022Primary Examiner, Art Unit 2696